 



Exhibit 10.3
FIRST ADVANTAGE BANCORP
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (the “Agreement”), made this 29th day of November, 2007, by
and between FIRST ADVANTAGE BANCORP, a Tennessee corporation (the “Company”),
and JOHN T. HALLIBURTON (“Executive”).
     WHEREAS, Executive serves in a position of substantial responsibility; and
     WHEREAS, the Company wishes to assure Executive’s services for the term of
this Agreement; and
     WHEREAS, Executive is willing to continue to serve in the employ of the
Company during the term of this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:
     1. Employment. The Company will employ Executive as its President.
Executive will perform all duties and shall have all powers commonly incident to
his position, or which, consistent with his position, the Chief Executive
Officer or the Board of Directors of the Company (the “Board”) delegates to
Executive. Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary or affiliate of the Company and to carry out the
duties and responsibilities reasonably appropriate to those offices.
     2. Location and Facilities. The Company will furnish Executive with the
working facilities and staff customary for executive officers with the titles
and duties set forth in Section 1 and as are necessary for him to perform his
duties. The location of such facilities and staff shall be at the principal
administrative offices of the Company and First Federal Savings Bank (the
“Bank”), or at such other site or sites customary for such offices.
     3. Term.

  a.   The term of this Agreement shall include: (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 3.     b.   Commencing on the first anniversary of the Effective Date
and continuing on each anniversary of the Effective Date thereafter, the
disinterested members of the Board may extend the Agreement term for an
additional year, so that the remaining term of the Agreement again becomes
thirty-six (36) months, unless Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 18 of this
Agreement. The Board will review the Agreement and Executive’s performance
annually for purposes of determining whether to extend the Agreement term and
will include the rationale and results of its review in the minutes of its
meeting. The Board will notify Executive as soon as possible after its annual
review whether it has determined to extend the Agreement.

 



--------------------------------------------------------------------------------



 



     4. Base Compensation.

  a.   For his services as Chief Executive Officer, the Company agrees to pay
Executive an annual base salary at the rate of $154,500 per year, payable in
accordance with customary payroll practices.     b.   During the term of this
Agreement, the Board will review the level of Executive’s base salary at least
annually, based upon factors deemed relevant, in order to determine Executive’s
base salary through the remaining term of the Agreement.

     5. Bonuses. Executive will participate in discretionary bonuses or other
incentive compensation programs that the Company or the Bank may sponsor for or
award from time to time to senior management employees.
     6. Benefit Plans. Executive will participate in life insurance, medical,
dental, pension, profit sharing, retirement and stock-based compensation plans
and other programs and arrangements that the Company or the Bank may sponsor or
maintain for the benefit of their employees.
     7. Vacations and Leave.

  a.   Executive may take vacations and other leave in accordance with
applicable policy for senior executives, or otherwise as approved by the Board.

  b.   In addition to paid vacations and other leave, the Board may grant
Executive a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as the Board, in its discretion, may
determine.

     8. Expense Payments and Reimbursements. The Company will reimburse
Executive for all reasonable out-of-pocket business expenses incurred in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Company.
     9. Loyalty and Confidentiality.

  a.   During the term of this Agreement, Executive will devote all his business
time, attention, skill, and efforts to the faithful performance of his duties
under this Agreement; provided, however, that from time to time, Executive may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Company or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation. Executive will not engage in any business or
activity contrary to the business affairs or interests of the Company or any of
its subsidiaries or affiliates.     b.   Nothing contained in this Agreement
will prevent or limit Executive’s right to invest in the capital stock or other
securities or interests of any business dissimilar from that of the Company, or,
solely as a passive, minority investor, in any business.     c.   Executive
agrees to maintain the confidentiality of any and all information concerning the
operations or financial status of the Company and its affiliates; the names or
addresses of any borrowers, depositors and other customers; any information
concerning or obtained from

2



--------------------------------------------------------------------------------



 



      such customers; and any other information concerning the Company or its
affiliates to which he may be exposed during the course of his employment.
Executive further agrees that, unless required by law or specifically permitted
by the Board in writing, he will not disclose to any person or entity, either
during or subsequent to his employment, any of the above-mentioned information
which is not generally known to the public, nor will he use the information in
any way other than for the benefit of the Company or its affiliates.

     10. Termination and Termination Pay. Subject to Section 11 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

  a.   Death. Executive’s employment under this Agreement will terminate upon
his death during the term of this Agreement, in which event Executive’s estate
will receive the compensation due to Executive through the last day of the
calendar month in which his death occurred.     b.   Retirement. This Agreement
will terminate upon Executive’s retirement under the retirement benefit plan or
plans in which he participates pursuant to Section 6 of this Agreement or
otherwise.     c.   Disability.

  i.   The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months. The Board will determine
whether or not Executive is and continues to be permanently disabled for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that the Board reasonably believes to be relevant. As a
condition to any benefits, the Board may require Executive to submit to physical
or mental evaluations and tests as the Board or its medical experts deem
reasonably appropriate.

  ii.   In the event of his Disability, Executive will no longer be obligated to
perform services under this Agreement. The Company will pay Executive, as
Disability pay, an amount equal to one hundred percent (100%) of Executive’s
rate of base salary in effect as of the date of his termination of employment
due to Disability. The Company will make Disability payments on a monthly basis,
commencing on the first day of the month following the effective date of
Executive’s termination of employment due to Disability and ending on the
earlier of: (A) the date he returns to full-time employment in the same capacity
as he was employed prior to his termination for Disability; (B) his death;
(C) his attainment of age 65 or (D) the date this Agreement would have expired
had Executive’s employment not terminated by reason of Disability. The Company
will reduce Disability payments by the amount of any short- or long-term
disability benefits payable to Executive under any other disability programs
sponsored by the Company. In addition, during any period of Executive’s
Disability, the Company will continue to provide Executive and his dependents,
to the greatest extent possible, with continued coverage under all benefit plans
(including, without limitation, retirement plans and medical, dental and life
insurance plans) in which Executive and/or his dependents participated prior to
his Disability on the same terms as if he remained actively employed by the
Company.

3



--------------------------------------------------------------------------------



 



  d.   Termination for Cause.

  i.   The Board may, by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits. Termination for Cause shall mean termination because of Executive’s:

  (1)   Personal dishonesty;     (2)   Incompetence;     (3)   Willful
misconduct;     (4)   Breach of fiduciary duty involving personal profit;    
(5)   Intentional failure to perform stated duties;     (6)   Willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order; or     (7)   Material breach of any
provision of this Agreement.

  ii.   Notwithstanding the foregoing, Executive’s termination for Cause will
not become effective unless the Company has delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board, at a meeting of the Board called and held for the
purpose of finding that, in the good faith opinion of the Board (after
reasonable notice to Executive and an opportunity for Executive to be heard
before the Board with counsel), Executive engaged in the conduct described above
and specifying the particulars of this conduct.

  e.   Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation and vested rights and benefits through the date of his
termination. Following his voluntary termination of employment under this
Section 10(e), Executive will be subject to the restrictions set forth in
Section 10(g) of this Agreement for a period of one (1) year from his
termination date.     f.   Without Cause or With Good Reason.

  i.   In addition to termination pursuant to Sections 10(a) through 10(e), the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).

4



--------------------------------------------------------------------------------



 



  ii.   Subject to Section 11 of this Agreement, in the event of termination
under this Section 10(f), Executive will receive his base salary as of his
termination date for the remaining term of the Agreement, with such amount paid
in one lump sum within ten (10) calendar days of his termination. Executive will
also continue to participate in any benefit plans of the Company or the Bank
that provide medical, dental and life insurance coverage for the remaining term
of the Agreement, under terms and conditions no less favorable than the most
favorable terms and conditions provided to senior executives during the same
period, or, if the Company or the Bank cannot provide such coverage because
Executive is no longer an employee, the Company or the Bank will provide
Executive with comparable coverage on an individual policy basis.

  iii.   “Good Reason” exists if, without Executive’s express written consent,
the Company materially breaches any of its obligations under this Agreement.
Without limitation, such a material breach will occur upon any of the following:

  (1)   A material reduction in Executive’s responsibilities or authority in
connection with his employment with the Company;     (2)   Assignment to
Executive of duties of a non-executive nature or duties for which he is not
reasonably equipped by his skills and experience;     (3)   Failure of Executive
to be nominated or renominated to the Board to the extent Executive is a Board
member prior to the Effective Date;     (4)   A reduction in salary or benefits
contrary to the terms of this Agreement, or, following a Change in Control as
defined in Section 11 of this Agreement, any reduction in salary or material
reduction in benefits below the amounts Executive was entitled to receive prior
to the Change in Control;     (5)   Termination of incentive and benefit plans,
programs or arrangements, or reduction of Executive’s participation, that is not
applicable to other similarly situated participants, to such an extent as to
materially reduce their aggregate value below their aggregate value as of the
Effective Date;     (6)   A requirement that Executive relocate his principal
business office or his principal place of residence outside of the area
consisting of a thirty five (35) mile radius from the current main office and
any branch of the Company or the Bank, or the assignment to Executive of duties
that would reasonably require such a relocation; or     (7)   Liquidation or
dissolution of the Company.

  iv.   Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans, programs or arrangements maintained as
part of a good faith, overall reduction or elimination of such plans or
benefits, applicable to all participants in a manner that does not discriminate
against Executive (except as such discrimination may be necessary to comply with
law), will not constitute an event of Good Reason or a material breach of this
Agreement, provided that benefits of the same type or to the same general extent
as those offered under such plans

5



--------------------------------------------------------------------------------



 



      prior to the reduction or elimination are not available to other officers
of the Company or any affiliate under a plan or plans in or under which
Executive is not entitled to participate.

  v.   The parties to this Agreement intend for the payments to satisfy the
short-term deferral exception under Section 409A of the Code or, in the case of
health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive). However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code. For these purposes the “permitted amount” shall be an amount that does
not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination. The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination. Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination. “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.

  g.   Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company or Executive pursuant to Section 10(e) or 10(f):

  i.   Executive’s obligations under Section 9(c) of this Agreement will
continue in effect; and

  ii.   During the period ending on the first anniversary of such termination,
Executive will not serve as an officer, director or employee of any bank holding
company, bank, savings association, savings and loan holding company, mortgage
company or other financial institution that offers products or services
competing with those offered by the Company, the Bank or their affiliates from
any office within thirty five (35) miles from the main office or any branch of
the Company, the Bank or their affiliates and, further, Executive will not
interfere with the relationship of the Company, the Bank or their affiliates and
any of their employees, agents, or representatives.

  h.   To the extent Executive is a member of the Board on the date of
termination of employment, Executive will resign from the Board immediately
following such termination of employment. Executive will be obligated to tender
this resignation regardless of the method or manner of termination, and such
resignation will not be conditioned upon any event or payment.

6



--------------------------------------------------------------------------------



 



     11. Termination in Connection with a Change in Control.

  a.   For purposes of this Agreement, a “Change in Control” means any of the
following events:

  i.   Merger: The Company merges into or consolidates with another entity, or
merges another corporation into the Company, and as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;     ii.  
Acquisition of Significant Share Ownership: There is filed, or is required to be
filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (ii) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;     iii.   Change in
Board Composition: During any period of two consecutive years, individuals who
constitute the Company’s Board of Directors at the beginning of the two-year
period cease for any reason to constitute at least a majority of the Company’s
Board of Directors; provided, however, that for purposes of this clause (iii),
each director who is first elected by the board (or first nominated by the board
for election by the members) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or     iv.
  Sale of Assets: The Company sells to a third party all or substantially all of
its assets.

  b.   Termination. Subject to Section 26 of this Agreement, if, within the
period ending one year after a Change in Control, (i) the Company terminates
Executive’s employment without Cause, or (ii) Executive voluntarily terminates
his employment With Good Reason, the Company will, within ten calendar days of
the termination of Executive’s employment, make a lump-sum cash payment to him
equal to three times Executive’s average taxable compensation (as reported on
Form W-2) over the five (5) most recently completed calendar years (or years of
employment, annualized for partial years of employment, if less than five),
ending with the year immediately preceding the effective date of the Change in
Control. The cash payment made under this Section 11(b) shall be made in lieu of
any payment also required under Section 10(f) of this Agreement because of
Executive’s termination of employment; provided, however, Executive’s rights
under Section 10(f) are not otherwise affected by this Section 11. Following
termination of employment, Executive will also continue to participate in any
benefit plans of the Company or the Bank that provide medical, dental and life
insurance coverage upon terms no less favorable than the most favorable terms
provided to senior executives. If the Company cannot provide such coverage
because Executive is no longer an employee, the Company will provide Executive
with comparable coverage on an individual basis. The medical, dental and life
insurance coverage provided under this Section 11(b) shall cease upon the
earlier of: (i) Executive’s death; (ii)

7



--------------------------------------------------------------------------------



 



      Executive’s employment by another employer other than one of which he is
the majority owner; or (iii) thirty-six (36) months after his termination of
employment. The parties to this Agreement intend for the payments to satisfy the
short-term deferral exception under Section 409A of the Code or, in the case of
health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive). However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code. For these purposes the “permitted amount” shall be an amount that does
not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination. The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination. Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination. “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.

  c.   The provisions of Section 11 and Sections 13 through 25, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or one year following a Change in Control.

     12. Indemnification and Liability Insurance.

  a.   Indemnification. The Company agrees to indemnify Executive (and his
heirs, executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as an officer or
director of the Company or any of its subsidiaries or affiliates (whether or not
he continues to be an officer or director at the time of incurring any such
expenses or liabilities). Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and expenses, and the
costs of reasonable settlements, subject to Board approval, if the action is
brought against Executive in his capacity as an officer or director of the
Company or any of its subsidiaries or affiliates. Indemnification for expenses
will not extend to matters related to Executive’s termination for Cause.
Notwithstanding anything in this Section 12(a) to the contrary, the Company will
not be required to provide indemnification prohibited by applicable law or
regulation. The obligations of this Section 12 will survive the term of this
Agreement by a period of six (6) years.     b.   Insurance. During the period
for which the Company must indemnify Executive, the Company will provide
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and officers’ liability policy, at the Company’s expense, that is at
least equivalent to the coverage provided to directors and senior executives of
the Company.

8



--------------------------------------------------------------------------------



 



     13. Reimbursement of Executive’s Expenses to Enforce this Agreement. The
Company will reimburse Executive for all out-of-pocket expenses, including,
without limitation, reasonable attorneys’ fees and expenses, incurred by
Executive in connection with his successful enforcement of the Company’s
obligations under this Agreement. Successful enforcement means the grant of an
award of money or the requirement that the Company take some specified action:
(i) as a result of court order; or (ii) otherwise following an initial failure
of the Company to pay money or take action promptly following receipt of a
written demand from Executive stating the reason that the Company must make
payment or take action under this Agreement.
     14. Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to Section 11 of this Agreement, either alone or together with
other payments and benefits Executive has the right to receive from the Company,
would constitute a “parachute payment” under Section 280G of the Code, the
payments and benefits pursuant to Section 11 shall be reduced or revised, in the
manner determined by Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under Section 11
being non-deductible to the Company pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code. The Company’s
independent public accountants will determine any reduction in the payments and
benefits to be made pursuant to Section 11; the Company will pay for the
accountant’s opinion. If the Company and/or Executive do not agree with the
accountant’s opinion, the Company will pay to Executive the maximum amount of
payments and benefits pursuant to Section 11, as selected by Executive, that the
opinion indicates have a high probability of not causing any of the payments and
benefits to be non-deductible to the Company and subject to the excise tax
imposed under Section 4999 of the Code. The Company may also request, and
Executive has the right to demand that the Company request, a ruling from the
Internal Revenue Service (“IRS”) as to whether the disputed payments and
benefits pursuant to Section 11 have such tax consequences. The Company will
promptly prepare and file the request for a ruling from the IRS, but in no event
will the Company make this filing later than thirty (30) days from the date of
the accountant’s opinion referred to above. The request will be subject to
Executive’s approval prior to filing; Executive shall not unreasonably withhold
his approval. The Company and Executive agree to be bound by any ruling received
from the IRS and to make appropriate payments to each other to reflect any IRS
rulings, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. Nothing contained in this Agreement shall result
in a reduction of any payments or benefits to which Executive may be entitled
upon termination of employment other than pursuant to Section 11 hereof, or a
reduction in the payments and benefits specified in Section 11, below zero.
     15. Injunctive Relief. Upon a breach or threatened breach of Section 10(g)
of this Agreement or the prohibitions upon disclosure contained in Section 9(c)
of this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Company shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties further agree
that Executive, without limitation, may seek injunctive relief to enforce the
obligations of the Company under this Agreement.
     16. Successors and Assigns.

  a.   This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.

9



--------------------------------------------------------------------------------



 



  b.   Since the Company is contracting for the unique and personal skills of
Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Company.

     17. No Mitigation. Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.
     18. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company at its principal business office and to
Executive at his home address as maintained in the records of the Company.
     19. No Plan Created by this Agreement. Executive and the Company expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), or any other law or regulation, and each party
expressly waives any right to assert the contrary. Any assertion in any judicial
or administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.
     20. Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.
     21. Applicable Law. Except to the extent preempted by federal law, the laws
of the State of Tennessee shall govern this Agreement in all respects, whether
as to its validity, construction, capacity, performance or otherwise.
     22. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
     23. Headings. Headings contained in this Agreement are for convenience of
reference only.
     24. Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.
     25. Source of Payments. Notwithstanding any provision in this Agreement to
the contrary, to the extent payments and benefits, as provided for under this
Agreement, are paid or received by Executive under the Employment Agreement in
effect between Executive and the Bank, the payments and benefits paid by the
Bank will be subtracted from any amount or benefit due simultaneously to
Executive under similar provisions of this Agreement. Payments will be allocated
in proportion to the level of activity and the time expended by Executive on
activities related to the Company and the Bank, respectively, as determined by
the Company and the Bank.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
November 29, 2007.

                  ATTEST:       FIRST ADVANTAGE BANCORP
 
               
/s/ Gail Baker
 
Witness
      By:   /s/ Earl O. Bradley, III
 
For the Entire Board of Directors    
 
                WITNESS:       EXECUTIVE
 
               
/s/ Gail Baker
      By:   /s/ John T. Halliburton    
 
               
 
          John T. Halliburton    

11